Citation Nr: 1704429	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal was before the Board in November 2015, at which time the Board reopened the claim of service connection for an acquired psychiatric disorder.  The underlying service connection claim and claim for a TDIU were subsequently remanded for further evidentiary development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a psychiatric disability that had its onset during military service or is otherwise related to such service.  

2.  The Veteran's personality disorder has not been the subject of additional disability due to superimposed disease or injury.

3.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(2016).

2.  The criteria for entitlement to a TDIU have not been met as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, VA's duty to notify was satisfied through letters dated in October 2008 and December 2008.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Available post-service medical records have been obtained.  As requested in the Board's remand directives, outstanding VA medical records were obtained.  In correspondence dated in December 2015 and February 2016, the Veteran was asked to identify any outstanding private treatment records.  He has not sufficiently identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in October 2012.  Pursuant to the remand directives, an additional VA examination was provided in January 2016.  The examination reports have been reviewed and found to be adequate to make a determination on the claims adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f) (2016).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304 (f)(5).

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id.

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that he has a psychiatric disability that is due to military service.  Specifically, he contends that he has PTSD that is due to a number of stressful events during service, to include personal assaults, witnessing physical assaults of other recruits, personal injuries with no appropriate medical treatment, mental abuse, and transferring bodies from trucks to morgues.  See VMBS VA 21-0781, Statement in Support of Claim for PTSD, received 01/05/2009, see also VA 21-4138 Statement in Support of Claim, received 04/22/2009; VA 21-4138 Statement in Support of Claim, received 07/07/2009; and VA 21-4138 Statement in Support of Claim, received 07/08/2015.  The Veteran reported that his psychiatric symptoms began when he entered military service at age 17.  See VBMS VA 21-4138 Statement in Support of Claim, received 01/08/2009.

The Veteran's service treatment records are negative for any diagnoses of or treatment for any psychiatric disorders.  An October 1974 enlistment report of medical examination shows that the Veteran's psychiatric status was normal.  In the accompanying report of medical history, the Veteran denied a history of depression or excessive worry or nervous trouble of any sort.  An August 1978 report of medical examination at separation from military service also revealed a normal psychiatric clinical evaluation.  

The evidence of record demonstrates that the appellant received private treatment for his psychiatric symptoms.  In a private treatment record dated in February 2009, the Veteran reported that military service was a difficult time for him.  He stated that he was physically assaulted while in basic training and went AWOL twice due to his restlessness.  The treating physician indicated that the appellant met the criteria for PTSD, however, the diagnosis if social phobia was a better fit.  
	
The Veteran underwent a VA PTSD examination in October 2012.  Following examination of the Veteran, the examiner opined that the appellant's symptoms did not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed avoidant personality disorder.  He noted that the Veteran had been assessed for PTSD.  Although he reported several symptoms that are associated with PTSD, he did not meet the full diagnostic criteria.  The examiner documented that the Veteran reported that his early life was quite unsettled and it appears that he entered military service with service with a personality disorder that was likely exacerbated by what he described as a "psychologically abusive" military experience.  The examiner noted that personality disorders can often render an individual vulnerable to subsequent challenging life events.  The examiner also noted a diagnosis of dysthymic disorder and opined that it was most likely that the dysthymic disorder had a childhood onset and is likely secondary to the personality disorder.  

VA medical records dated from November 2012 to December 2015 demonstrate treatment for generalized anxiety disorder, borderline personality disorder, schizoid personality disorder, PTSD, and major depression with psychotic features.  

In testimony provided during the May 2015 Board hearing, the Veteran asserted that there was abuse witnessed and experienced during military service.  Specifically, he reported that while in service, it was hard because they yelled at you and there was structure in place that required you to do things a ceratin way and there was no explanation.  

The Veteran was provided an additional VA examination in January 2016.  Following evaluation, the examiner opined that the Veteran met the DSM-5 criteria for schizoid personality disorder as evidenced by an enduring pattern of inner experience and behavior that deviates markedly from the expectations of his culture that is inflexible and pervasive across a broad range of personal and social situations.  The symptoms were reportedly present starting in childhood, persisted throughout his adolescence and adulthood, and have resulted in clinically significant distress as well as impairment in social and occupational functioning.  The examiner opined that it is less likely than not that the Veteran's schizoid personality disorder was incurred in or caused by service or a specific service event as his personality disorder was clearly and unmistakably present during early onset childhood (prior to service) as evidenced by the Veteran's reported behavior and symptomatology at that time, as well as reports present in his treatment records that substantiate his history.  The examiner noted that the DSM-5 indicates that the features of a personality disorder usually become recognizable by adolescence or early adulthood and are generally enduring and relatively stable over the course of time.  The Veteran reported (to the examiner, prior examiners, and treating providers) that his early childhood was unstable, fraught with perceived and literal abandonment and lacked emotional connectivity, and as a result, he began exhibiting isolative and interpersonally restrictive tendencies early in childhood.  These tendencies continued into adolescence, young adulthood, and have remained consistent through his adult life.  Thus, the Veteran's schizoid personality disorder progressed in an expected manner, and is less likely than not to have been aggravated or exacerbated by his military service or specific service event.  The examiner further opined that it is less likely than not that the Veteran experienced an increase in disability secondary to the schizoid personality disorder during service as, although he had some difficulties in service, he was able to complete his training and full term of service without significant issue.  

The examiner also opined that the there was no superimposed mental disorder that was incurred in or aggravated in service.  In so finding, the examiner noted that the Veteran had been assessed with anxiety, depression, and PTSD.  The examiner concluded that the Veteran did not meet a full DSM-5 diagnosis of the disabilities at the time of the examination.  However, the Veteran's social anxiety symptoms and fleeting depressive symptoms were assessed to be secondary to and symptoms of his schizoid personality disorder.  The examiner also reported that the Veteran had been assessed for PTSD secondary to his experiences while in service, as well as his childhood history.  However, he did not support a cluster of symptoms or subsequent functional impairment that rose to the level of meeting DSM-5 criteria of a diagnosis of PTSD.  

Analysis

After a review of the evidence, the Board finds that service connection is not warranted for a psychiatric disorder.

As set forth in detail above, the record reflects multiple psychiatric diagnoses.  However, the January 2016 VA examiner diagnosed schizoid personality disorder.  The Board notes that the examiner extensively reviewed the record and provided detailed explanations and references to the record to support her assessment as to the current psychiatric diagnosis.  Her reasoning was sound and thoroughly explained.  Her opinion, based on the totality of the record, is accorded significant probative weight as it is well-supported, not inconsistent with any facts and uncontroverted; it is adopted by the Board.  See Wray v. Brown, 7 Vet. App. 488 (1995).  The Board observes that the October 2012 VA examiner also diagnosed a personality disorder and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board observes that the examination report at entrance into military service showed a normal psychiatric evaluation, and at that time, the Veteran did not report a history of a psychiatric or personality disorder.  Thus, the Veteran is presumed sound at entrance.  

As noted above, to rebut this presumption, clear and unmistakable evidence of a pre-existing disability and lack of in-service aggravation must be shown.  In this regard, the January 2016 VA examiner diagnosed schizoid personality disorder and concluded that the condition was not incurred in or caused by service and was clearly and unmistakably present during the appellant's childhood.  She further opined that the diagnosed personality disorder progressed in an expected manner was not aggravated or exacerbated by military service or a specific service event.  Her opinion was supported by a detailed rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board observes the October 2012 VA examiner's diagnosis of avoidant personality disorder and determined that the condition was exacerbated by military service.  However, the examiner failed to provide a rationale to support his finding.  Thus, it is assigned limited probative value.  Id. 

Notwithstanding, the evidence supports a diagnosis of a personality disorder, not a psychiatric disability.  As detailed herein, personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2016).  

In this case, the weight of the evidence is against a finding that the Veteran's personality disorder was subject to superimposed disease or injury during service.  Notably, the January 2016 VA examiner determined that there is no psychiatric disorder that is superimposed on the appellant's personality disorder.  The examiner noted that although the appellant had been assessed with anxiety, depression, and PTSD, he did not meet the diagnostic criteria for conditions.  Thus, the Board finds that no additional disability was superimposed over the personality disorder during service.  As such, service connection is not warranted for the appellant's diagnosed personality disorder.  

The Board acknowledges the Veteran's statements that he has a psychiatric disorder, specifically, PTSD, that is related to active duty.  However, an opinion of this nature on diagnosis and etiology requires specialized medical knowledge or expertise.  The evidence does not show that the Veteran is capable of rendering a medical opinion on these issues.  Although lay persons are nonetheless competent to provide opinions on certain medical issues, as to this specific issue, what psychiatric diagnosis is warranted and its relationship to service, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that lay persons not competent to diagnose cancer).

In sum, the probative evidence demonstrates that the Veteran has been diagnosed with a personality disorder that clearly and unmistakably preexisted service and was not aggravated by such service, and was not subject to superimposed disease or injury during service.  Thus, the claim of service connection for a psychiatric disorder must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to a TDIU

The Veteran contends that his diagnosed psychiatric disability has rendered him unemployable and requests a TDIU. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16 (b). 

In this case, the Veteran does not have a single disability rated as 60 percent disabling, nor has a combined disability rating of 70 percent.  In fact, the Veteran is not service-connected for any disabilities; including the disability he contends rendered him unable to work.  Consequently, a TDIU rating is not warranted, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


